BRITT, Judge.
Defendant contends the evidence was insufficient to support his convictions of the felonies of armed robbery, breaking and entering, and larceny. He argues that the armed robbery of Petrea at Petrea’s home by Owens, and the breaking into and entering the store by Jones, were committed without his knowledge, consent, assistance or encouragement. As to the larceny, he argues it had been committed when he returned to the store, and that at most, he was a participant in concealing stolen property. We reject these arguments.
*431The State contends defendant was an aider and abettor in the commission of the crimes charged. A principal in the first degree is one who actually commits the offense with his own hand; an aider and abettor is a principal in the second degree. State v. Birchfield, 235 N.C. 410, 70 S.E. 2d 5 (1952). There is no practical difference between principals in the first and second degrees, since all are equally guilty. State v. Spencer, 239 N.C. 604, 80 S.E. 2d 670 (1954) ; State v. Best, 232 N.C. 575, 61 S.E. 2d 612 (1950). An aider and abettor is one who advises, counsels, procures, encourages or assists another in the commission of a crime. State v. Beach, 283 N.C. 261, 196 S.E. 2d 214 (1973) and cases therein cited.
We have no difficulty in concluding that defendant aided and abetted Owens in the armed robbery of Petrea. Certainly, defendant encouraged and assisted Owens in the commission of the crime when he transported Owens to the scene of the crime and then went back to the store where he waited to assist Owens in getting away. We think it makes no difference that the robbery occurred at Petrea’s home rather than at his store.
With respect to defendant’s being an aider and abettor in the breaking and entering, in State v. Maynard, 247 N.C. 462, 470, 101 S.E. 2d 340, 346 (1958), we find: “. . . ‘Everyone who enters into a common purpose or design is equally deemed in law a party to every act which had before been done by the others, and a party to every act which may afterwards be done by any one of the others, in furtherance of such common design.’ (Citations.)” Quoted with approval by Justice Higgins in State v. Lovelace, 272 N.C. 496, 498, 158 S.E. 2d 624, 625 (1968).
Defendant entered into a common purpose or design with Owens and Jones to obtain Petrea’s money by unlawful means, and we think defendant became a party to the breaking, entering, and larceny by Jones.
We hold that the evidence was sufficient to sustain the verdicts returned by the jury.
Defendant contends that the court erred in not instructing the jury that they must find that the value of the property stolen from the store exceeded $200 in order to find defendant guilty of felonious larceny. The contention is without merit. The crime of larceny is a felony, without regard to the value of the *432property in question, if the larceny is committed pursuant to a felonious breaking or entering. G.S. 14-72; State v. Raynes, 272 N.C. 488, 158 S.E. 2d 351 (1968). We hold that defendant received a fair trial, free from prejudicial error.
No error.
Judges Morris and Baley concur.